DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 4, 15, and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 4 is/are rejected.  Claim(s) 4 state(s) the limitation “further comprising the step of: providing buyer feedback on the showing agent into the buyer communication device to the central server or seller communication device if the potential showing agent is accepted into the network, providing the selling agent's device the capability to operate within the network and communicate with the seller's communication device within the network.”  Thus claim(s) 15 is/are indefinite because it is unclear how the showing agent’s acceptance affects the selling agent’s (a different user who is not yet verified) permission.  Appropriate correction/clarification is required.

Claim(s) 15 is/are rejected.  Claim(s) 15 state(s) the limitation “further comprising the step of: providing buyer feedback on the showing agent into the buyer communication device to the central server or seller communication device.”  Thus claim(s) 15 is/are indefinite because it is clear feedback is provided to the buyer bur it is not clear what into buyer to central server or seller means.  Appropriate correction/clarification is required. 

Claim(s) 20 is/are rejected.  Claim(s) 20 state(s) the limitation “wherein the communication system is capable of accessing and transferring Global Positioning Satellite information from the at least one showing agent communication device to at least one other communication device, from the buyer communication device, to at least one other communication device, or both.”  Thus claim(s) 20 is/are indefinite because both implies two items but there are 3 items listed (wherein … transferring Global 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, as drafted, is/are a process (claim(s) 1 recites a series of steps) that, under its broadest reasonable interpretation, is an abstract idea directed to real estate services communication system.

The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: providing a real estate services communication system comprised of: either at least one central and at least at least one seller agent communication, or only the at least one seller agent communication, and
at least one showing agent communication,
loading application software capable of operating the system into the central, at least one seller, or both,

either providing access to the application software, or loading the application software, to at least one showing agent communication
sending a request from a buyer to be shown one or more properties from the seller or central to either a network of showing agents, a selected number of showing agents, or a single selected showing agent,
selecting a showing agent to show the buyer the at least one property and
notifying the showing agent of their selection.
The abstract idea covers a method of organizing human activity (commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).
The additional elements unencompassed by the abstract idea include either at least one central server and at least at least one seller agent communication device, at least one showing agent communication device, at least one seller device (claim(s) 1), communication device(s) (claim(s) 2, 4, 9-10, 12, 14-16, and 19-20), one central server is at least one PC, at least one laptop, at least one tablet, at least one smartphone, at least one server, or a combination thereof (claim(s) 17), and the selling agent's communication device, and the showing agent communication device, is a smartphone, PC, tablet, or laptop, or smartphone, or combination thereof (claim(s) 18).
The abstract idea is not integrated into a practical application because the implementation of the abstract idea by the additional elements fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.
The aforementioned additional elements (as additionally noted by instant specification [pg 7 ln 1-8 {pgpub [0026] }]) merely serve as the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
The claim(s) do/does not include limitation(s) sufficient, either alone or in combination, to amount to significantly more than the claimed abstract idea because the aforementioned additional elements essentially make up the computer on which the abstract idea is implemented. See MPEP 2106.05(f).
None of the dependent claims when separately considered in combination with each dependent claims parent claim(s) overcome the above analysis and are therefore similarly rejected as being ineligible.
Claim(s) 2-20 add to or further define the abstract idea of claim(s) 1 with additional steps to a) select and create a network of agents, paying agents, loading 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1, 2, 10-14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolitio et al. (US 2013/0282524 A1) in view of Kardonchik-Koren et al. (US 2020/0043109 A1).

Regarding claim 1, Appolitio teaches a method of showing properties, comprising the steps of:
providing a real estate services communication system comprised of: 
either at least one central server and at least at least one seller agent communication device, or only the at least one seller agent communication device, and
at least one showing agent communication device,
loading application software capable of operating the system into the central server, at least one seller device, or both,
either providing access to the application software, or loading the application software, to at least one showing agent communication device [see at least the following: providing to loading and either providing limitations: [0013] “The system may include a computer server 102 and software application(s) running on the server.”; [0018] server 102 is system 208 “a property seller 202, property buyer 204, and title companies or third party vendors 206 can connect to the real estate brokerage system 208 through an online user interface 210”; [0064] seller or seller representative;
[0031, 0045, 0060] buyer requests a showing and feedback from showings].

Appolitio teaches a request for a showing, feedback from the showing, both buyers and sellers and both their agents but doesn’t/don’t explicitly teach the following however, in the field pertinent to the particular problem with which the applicant was concerned such as real estate transactions, Kardonchik-Koren discloses
selecting at least one showing agent to show at least one property,
sending a request from a buyer to be shown one or more properties from the seller device or central server to either a network of showing agents, a selected number of showing agents, or a single selected showing agent,
selecting a showing agent to show the buyer the at least one property and
notifying the showing agent of their selection [see at least the following: first selecting, sending, second selecting, and notifying limitations: [0012] server; Figs. 2A and B and [0043-0046] a) buyer sets schedule to see property, ping nearby agent 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, modified Appolitio teaches a method of showing properties according to claim 1, wherein the at least one showing agent communication device is that of a showing agent [see at least [0014] “the system 100 may include software or 

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses further comprising the step of selecting and creating a network comprised of at least one showing agent [see at least [002, 0044] “allows agents better control of their time and lets them choose how productive they want to be (they can choose to be “on call” or off) … Wherever they go, if an agent chooses to be on call, they will be seen on the application”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, modified Appolitio teaches a method of showing properties according to claim 1
comprising the further step of loading the application software onto at least one buyer communication device [see at least Fig. 2 item 202 and [0014, 0064] “the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108” and seller or seller representative].

Regarding claim 11, modified Appolitio teaches according to claim 1, wherein the selecting a showing agent to show the buyer the at least one property and notification steps.

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses
are further comprised of the steps of
prioritizing the showing agents, and either:
continuing selecting and informing showing agents of the buyer request until at least one acceptance is received from at least one showing agent, selecting a showing agent from the at least one accepting showing agent(s), and notifying the selected showing agent or, informing prioritized showing agents one at a time until a showing agent accepts, and notifying that showing agent of their selection [see at least Figs. 2A and B and [0043-0046] buyer sets schedule to see property, ping nearby agent (showing agent) who are on call (prioritizing agents), agent buys lead (agent is selected when agent submits buying request similar to instant application pg 14 last full paragraph {pgpub [0056]} of Lou accepting offer), and “After the payment, the UI is configured to display the full details of the buyer information”; [0002, 0044] “Wherever 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, modified Appolitio teaches according to claim 1.

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses  further comprising the steps of: notifying the buyer, via a buyer communication device, that a showing has been arranged and supplying the buyer with at least one piece of information about the selected showing agent [see at least [0046] “At 218, display of the UI is configured to charge the agent for accepting the order and to pay a fixed price for accepting the lead. … After the payment, the UI is configured to display the full details 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 13, modified Appolitio teaches a method of showing properties according to claim 1.

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses further comprising the step of: sending the selected showing agent at least one piece of information about the property to be shown [see at least [0044-0045] ping nearby agent (showing agent), agent verifies property information thus agent is sent at least one piece of information about the property to be shown].
the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 14, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches further comprising the step of: completing and sending a notification of the showing, a brief report of the showing, or both from the showing agent communication device to the selling agent communication device or central server [see at least [0031, 0045, 0060] buyer requests a showing and feedback from showings].

Regarding claim 17, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches, wherein at least one central server is provided, and the at least one central server is at least one PC, at least one laptop, at least one tablet, at least one smartphone, at least one server, or a combination thereof [see at least [0013] “The system may include a computer server 102 and software application(s) running on the server.”].

Regarding claim 18, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches, wherein the selling agent's communication device, and the showing agent communication device, is a smartphone, PC, tablet, or laptop, or smartphone, or combination thereof [see at least Fig. 2 item 202 and [0014, 0064] “the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108” and seller or seller representative and “End user devices 106-110 may include personal computers, tablets, smart phones, or box-top sets, gaming consoles, televisions, or other devices with network connectivity.”].

Regarding claim 19, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches, wherein the application software is loaded onto the at least one showing agent communication device from an "App store" site, from a website, or from the selling agent communication device, or combination of these [see at least abstract and [0014] “In other embodiments, end users may install programs or applications on their devices allowing for connection to the service 106” and “A user 

Regarding claim 20, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches comprising the further step of providing a buyer communication device [see at least Fig. 2 item 202 and [0014, 0064] “the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108” and seller or seller representative].

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses wherein the communication system is capable of accessing and transferring Global Positioning Satellite information from the at least one showing agent communication device to at least one other communication device, from the buyer communication device, to at least one other communication device, or both [the limitation in interpreted as wherein … transferring Global Positioning Satellite information: from … , from … , to …, or both,
then see at least [0013] “the buyer (406) to fetch the GPS coordinates of the buyer, transmit the GPS coordinates of the buyer to the server (202)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along 
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 3-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolitio in view of Kardonchik-Koren as applied to claim(s) 2 above and further in view of Howie (US 2017/0228841 A1).

Regarding claim 3, modified Appolitio teaches a method of showing properties according to claim 2, wherein the selecting and creating the network of showing agents.

Modified Appolitio doesn’t/don’t explicitly teach but Howie discloses is further comprised of the steps of obtaining information about the at least one potential agent, evaluating the information, and either accepting or not accepting each potential agent into the network of agents [see at least [0061, 0067, 0069] a database of only authenticated brokers and the authentication process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Howie to include the limitation(s) above as disclosed by Howie.  Doing so would help further modified 
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Howie and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, modified Appolitio teaches a method of showing properties according to claim 3, comprising the further step of, if the potential showing agent is accepted into the network (either accepting or not accepting each potential showing agent into the network of showing agents),
and Appolitio teaches providing the selling agent's device the capability to operate within the network and communicate with the seller's communication device within the network [see at least [0019, 0064] users are “seller 202, buyer 204, various 3rd parties 206, and the system operators 212” and “and seller or seller representative”; [0050, 0019] when a user agent is registered (verified in Howie) they can work within the system such as “method of information exchange between the [users]”; [0014] users access system via their devices].

Regarding claim 5, modified Appolitio teaches a method of showing properties according to claim 3.

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses comprising the further step of: pre-programming the communication system to include, for each selected showing agent, preferred geographic area, preferred times to show, or both [see at least [0002, 0043] on call agents are grouped by a preferred geographic area such as a city (“lets them [agents] … “work in any part of the city, not having to relay on buying zip codes to market in”) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 6, modified Appolitio teaches a method of showing properties according to claim 2 as well as showing agent.

Modified Appolitio doesn’t/don’t explicitly teach but Howie discloses , wherein the selecting and creating the network of showing agents is further comprised of the step of checking information provided by each potential agent [see at least [0061, 0067, 0069] a database of only authenticated brokers and the authentication process].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Howie to include the limitation(s) above as disclosed by Howie.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly having verified real estate agents and providing a means for referrals of real estate brokers by real estate brokers [see at least Howie [0003-0004] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Howie and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 8, modified Appolitio teaches a method of showing properties according to claim 2, wherein the selecting and creating the network of showing agents.

Modified Appolitio doesn’t/don’t explicitly teach but Kardonchik-Koren discloses is further comprised of the steps of obtaining time periods and geographic area in which each potential showing agent is available to show properties [see at least [0028] “wherein the agent schedule comprises dates and times the agent is available to show properties”; [0002, 0043] on call agents are grouped by a preferred geographic area such as a city (“lets them [agents] … “work in any part of the city, not having to relay on buying zip codes to market in”) ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Kardonchik-Koren to include the limitation(s) above as disclosed by Kardonchik-Koren.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including buyer’s agents in the real estate process before a showing [see at least Kardonchik-Koren [0002-0003] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Kardonchik-Koren and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolitio in view of Kardonchik-Koren as applied to claim(s) 2 above and further in view of Cook published 6/29/2010 (reference U on the Notice of References Cited).

Regarding claim 7, modified Appolitio teaches a method of showing properties according to claim 2, wherein the selecting and creating the network of showing agents.

Modified Appolitio doesn’t/don’t explicitly teach but Cook discloses is further comprised of the steps of running a criminal background check of each potential agent, running a credit check of each potential agent, or both [see at least [pg 1] “Redfin validated her social security number, …; as with every agent we hire, we ran a criminal background check, which came up clean”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Cook to include the limitation(s) above as disclosed by Cook.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly having verified real estate agents based on a criminal check and real estate history “her deal history” and this creates an improved real estate service by providing a measure of safety [see at least Cook [pg 1] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Cook and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolitio in view of Kardonchik-Koren as applied to claim(s) 1 above and further in view of Eraker et al (US 2013/0254072 A1).

Regarding claim 15, modified Appolitio teaches a method of showing properties according to claim 1

Modified Appolitio doesn’t/don’t explicitly teach but Eraker discloses , further comprising the step of: providing buyer feedback on the showing agent into the buyer communication device to the central server or seller communication device [as noted in the 112b rejection above the claim is unclear and is being interpreted as providing buyer feedback on the showing agent into the buyer communication device,
then see at least [0096] “the consumer may submit a review 707 of the agent for the benefit of other system users” (feedback from buyer to system); [0054] “User Management 106 provides different capabilities for various users of the system including: consumers who may be interested in buying or selling real estate; real estate agents; associated professionals including appraisers, mortgage lenders, escrow providers, title insurance providers, property management providers; associates of users, such as consumer friends and family members; and other parties that may be involved in a real estate transaction. Finally, User Management 106 may use a cookie or other signifier specific to the user within the Local Cache 117 on the User System 102.” ].
the limitation(s) above as disclosed by Eraker.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property along the entire process of purchasing a property by providing a mechanism to evaluate and see evaluations of agents [see at least Eraker [0096, 0104] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Eraker and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Appolitio in view of Kardonchik-Koren as applied to claim(s) 1 above and further in view of Thomas (US RE47,762 E).

Regarding claim 9, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches, comprising the further step of paying the showing agent [see at least [0002-0005, 0069] a commission is paid to the buying (showing) and selling brokers when the property is purchased and buying property via the application; Fig. 2 item 202 and [0014, 0064] “the system 100 may include software or applications 

Modified Appolitio doesn’t/don’t explicitly teach but Thomas discloses comprising the further step of providing a method of paying the  [see at least Fig. 1d and [col 29 ln 20-25] real estate office receives electronic payment via the system 45; [col 16 ln 19-27] “real estate agent, real estate office, real estate personnel, real estate broker which should be should be construed broadly and read as interchangeable including their functions being performed by one or more of them, or others, or the process and system 45 performing similar tasks and functions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Thomas to include the limitation(s) above as disclosed by Thomas.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including payment to real estate agents by use of “one comprehensive solution”  [see at least Thomas [col 8-10 ln 53-67, 1-67, and 1-16 respectively] ].
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Thomas and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 16, modified Appolitio teaches a method of showing properties according to claim 1
and Appolito teaches further comprising the step of: payment to the showing agent [see at least [0002-0005, 0069] a commission is paid to the buying (showing) and selling brokers when the property is purchased and buying property via the application; Fig. 2 item 202 and [0014, 0064] “the system 100 may include software or applications running on devices for a buyer or buyer's representative 106, for a property seller 108” and seller or seller representative].

Modified Appolitio doesn’t/don’t explicitly teach but Thomas discloses further comprising the step of: sending payment electronically from the central server or selling agent communication device to the  [see at least Fig. 1d and [col 29 ln 20-25] real estate office receives electronic payment via the system 45; [col 16 ln 19-27] “real estate agent, real estate office, real estate personnel, real estate broker which should be should be construed broadly and read as interchangeable including their functions being performed by one or more of them, or others, or the process and system 45 performing similar tasks and functions”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Appolitio with Thomas to include the limitation(s) above as disclosed by Thomas.  Doing so would help further modified Appolitio’s goal of providing improved real estate services along the entire process of purchasing a property by explicitly including payment to real estate agents by use of 
Furthermore, all of the claimed elements were known in the prior arts of modified Appolitio and Thomas and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624